DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 2 states “…the resonant frequency…”, but should be amended to state –a resonant frequency—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said one or more sensing means" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “one or more sensing means” is referring to the sensor previously claimed, or to different sensing means.
Claim 4 recites the limitation "said component" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the component of claim 4 is the same component as recited in claim 3, although claim 4 does not depend upon claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svartz et al. (US 6883810).
Regarding Claim 1, Svartz et al. discloses an axle/suspension system for a heavy-duty vehicle (see 10) comprising: a wheel (15); a sensor (38, 54, 56, 58 and 62; Column 3, lines 63-66 and Column 4, lines 2-7; 38, speed, torque, and air spring pressure are monitored) operatively connected to an air spring (23), said sensor being capable of detecting a condition of a road (road roughness; see 64) or a condition of said heavy-duty vehicle (speed, torque, air spring pressure); and said air spring being mounted (see fig. 1) on the axle/suspension system and having a stiffness (Column 2, lines 11-30; see also fig. 3) capable of being altered in response to the sensor to reduce resonant load variation on said wheel.

Regarding Claim 2, Svarts et al. discloses the axle/suspension assembly for a heavy-duty vehicle, said one or more sensing means (38) generating a signal (see fig. 3) indicative of the resonant frequency (see 64; road roughness, air spring pressure, etc.) of said axle/suspension system.

Regarding Claim 3, Svarts et al. discloses the axle/suspension assembly for a heavy-duty vehicle, said condition (Column 3, lines 63-66 and Column 4, lines 2-7) of said heavy-duty 

Regarding Claim 4, Svarts et al. discloses the axle/suspension assembly for a heavy-duty vehicle, said condition (Column 3, lines 63-66 and Column 4, lines 2-7) of said heavy-duty vehicle being selected from the group consisting of a tire pressure, a ride height, a wheel speed, a steering angle, an acceleration of said heavy-duty vehicle, a force acting upon or between a component of the heavy-duty vehicle, a pressure (see 62) within said component (23), and a fluid flow within the component.

Regarding Claim 5, Svarts et al. discloses the axle/suspension assembly for a heavy-duty vehicle, said air spring (23) further comprising a volume (33) in fluid communication (see 39) with a reservoir (35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Svartz et al. (US 6883810) in view of Nakamura (US 20080082235).
Regarding Claim 6, Svarts et al. discloses the axle/suspension assembly for a heavy-duty vehicle, but does not disclose a pump in fluid communication with the air spring and reservoir and operatively connected to the sensor. 
Nakamura teaches an axle/suspension system for a vehicle comprising an air spring (1A, 1B), wherein a pump (P) is in fluid communication (fig. 1; see 7) with the air spring and operatively connected (Paragraph [0028]) to a sensor (32). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the axle/suspension assembly of Svarts et al. in view of the teachings of Nakamura to include a pump in fluid communication with the air spring and the reservoir and operatively connected to the sensor, as by doing so, the pump would supply the air to/from the air spring volume to/from the reservoir (Nakamura; Par [0028]; lines 1-2) at a faster rate, allowing a faster transition between soft and hard spring stiffness settings.

Regarding Claim 7, Svarts et al., as modified, discloses the axle/suspension assembly for a heavy-duty vehicle, said air spring (Svarts et al.; 23) further comprising a valve (37) disposed 

Regarding Claim 8, Svarts et al., as modified, discloses the axle/suspension assembly for a heavy-duty vehicle, said valve (Svarts et al.; 37) being operatively connected (see fig. 2) to said air spring (23) and said reservoir (35) by a fluid communication pathway (see 39) disposed between the air spring and the reservoir.

Regarding Claim 9, Svarts et al., as modified, discloses the axle/suspension assembly for a heavy-duty vehicle, said valve (Svarts et al.; 37) selectively controlling (Column 3, lines 34-47) a fluid flow through said fluid communication pathway (see 39) in response (Column 3, lines 63-66) to said sensor (38).

Regarding Claim 10, Svarts et al., as modified, discloses the axle/suspension assembly for a heavy-duty vehicle, said valve (Svarts et al.; 37) selectively controls (Column 3, lines 34-47) said fluid flow through said fluid communication pathway (see 39) in response to said sensor (38) to cause at least one of said reservoir (35) and said air spring (23) to reduce said volume (see 70; see also Column 3, lines 30-33) of the air spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616